Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Celsion Corporation
10220-L Old Columbia Road
Columbia, Maryland 21046

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with Celsion
Corporation, a Delaware corporation (the “Company”), as follows:

 

1.             This Subscription Agreement, including the Terms and Conditions
for Purchase of Shares attached hereto as Annex I (collectively, this
“Agreement”) is made as of the date set forth below between the Company and the
Investor.

 

2.             The Company has authorized the sale and issuance to certain
investors of up to an aggregate of 2,018,153 units (the “Units”), with each Unit
consisting of (i) one share (each, a “Share” and, collectively, the “Shares”) of
the common stock, par value $0.01 per share (the “Common Stock”) of the Company
and (ii) one warrant to purchase 0.5 shares of Common Stock (the “Warrant” and,
collectively, the “Warrants”), for a purchase price of $3.50 per Unit (the
“Purchase Price”).  The Shares issuable upon the exercise of the Warrants are
referred to herein as the “Warrant Shares” and, together with the Units, the
Shares and the Warrants, are referred to herein as the “Securities.”

 

3.             The offering and sale of the Units (the “Offering”) is being made
pursuant to (a) an effective Registration Statement on Form S-3 (the
“Registration Statement”) filed by the Company with the Securities and Exchange
Commission (the “Commission”), including the Prospectus contained therein (the
“Base Prospectus”), (b) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have been or will be filed with the Commission and delivered
to the Investor (or made available to the Investor by the filing by the Company
of an electronic version thereof with the Commission) on or prior to the date
hereof  (the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Shares, the terms of the Offering and the Company and
(c) a Prospectus Supplement (the “Prospectus Supplement” and, together with the
Base Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Securities and terms of the Offering that has been or will be
filed with the Commission and delivered or made available to the Investor.

 

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Units set forth below for the aggregate purchase price set forth below.  The
Units shall be purchased pursuant to the Terms and Conditions for Purchase of
Units attached hereto as Annex I and incorporated herein by this reference as if
fully set forth herein.  The Investor acknowledges that the Offering is not
being underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.

 

--------------------------------------------------------------------------------


 

5.             The manner of settlement of the Shares included in the Units
purchased by the Investor shall be determined by such Investor as follows (check
one):

 

o                                    A.           Delivery by crediting the
account of the Investor’s prime broker (as specified by such Investor on
Exhibit A annexed hereto) with the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal At Custodian (“DWAC”) system, whereby Investor’s prime broker
shall initiate a DWAC transaction on the Closing Date using its DTC participant
identification number, and released by American Stock Transfer & Trust Company,
the Company’s transfer agent (the “Transfer Agent”), at the Company’s
direction.  NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

(I)           DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE
CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE
TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

(II)       REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

JPMorgan Chase Bank, N.A.

ABA # 021000021

Account Name: Celsion Corporation
Account Number:                      

Attention: Audrey Cohen

Tel: (212) 623-5078

 

— OR —

 

o                                    B.             Delivery versus payment
(“DVP”) through DTC (i.e., on the Closing Date, the Company shall deliver Shares
registered in the Investor’s name and address as set forth below and released by
the Transfer Agent to the Investor through DTC at the Closing directly to the
account(s) at Needham & Company LLC (“Needham”) identified by the Investor; upon
receipt of such Shares, Needham shall promptly electronically deliver such
Shares to the Investor, and simultaneously therewith payment shall be made by
Needham by wire transfer to the Company).  NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 

(I)           NOTIFY NEEDHAM OF THE ACCOUNT OR ACCOUNTS AT NEEDHAM TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

2

--------------------------------------------------------------------------------


 

(II)       CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT NEEDHAM TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.

 

6.             The executed Warrant shall be delivered in accordance with the
terms thereof.  The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a member of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) or an Associated Person (as such term is defined under the FINRA
Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis. 
Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7.             The Investor represents that it has received (or otherwise had
made available to it by the filing by the Company of an electronic version
thereof with the Commission) the Base Prospectus which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any Issuer Free Writing Prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement.  The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, certain additional information regarding the Offering, including
pricing information (the “Offering Information”) will be delivered or made
available to the Investor.  Such information may be provided to the Investor by
any means permitted under the Act, including the Prospectus Supplement, an
Issuer Free Writing Prospectus (if any) and oral communications.

 

8.             No offer by the Investor to buy Units will be accepted and no
part of the Purchase Price will be delivered to the Company until the Disclosure
Package and Offering Information have been delivered or made available to the
Investor and the Company has accepted such offer by countersigning a copy of
this Agreement, and any such offer may be withdrawn or revoked, without
obligation or commitment of any kind, at any time prior to the Company (or
Placement Agent on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer.  An indication of
interest will involve no obligation or commitment of

 

3

--------------------------------------------------------------------------------


 

any kind until the Disclosure Package and Offering Information are delivered or
made available to the Investor and this Agreement is accepted and countersigned
by or on behalf of the Company.

 

9.             The Company acknowledges that the only material, non-public
information relating to the Company it has provided to the Investor in
connection with the Offering prior to the date hereof is the existence of the
Offering.

 

4

--------------------------------------------------------------------------------


 

Number of Units:
                                                                 

 

Purchase Price Per Unit: $                                                    

 

Aggregate Purchase Price: $                                                 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

 

 

Dated as of:                   , 2009

 

 

 

 

 

 

 

 

 

 

 

INVESTOR

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

Agreed and Accepted

 

 

this        day of               , 2009:

 

 

 

 

 

CELSION CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

 

1.                                     Authorization and Sale of the Units. 
Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of the Units, which consist of the Shares and the Warrants.

 

2.                                     Agreement to Sell and Purchase the Units;
Placement Agent.

 

2.1          At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last
page of the Agreement to which these Terms and Conditions for Purchase of Units
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

 

2.2          The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3          Investor acknowledges that the Company has agreed to pay Needham &
Company LLC (the “Placement Agent”) a fee (the “Placement Fee”) in respect of
the sale of Units to the Investor.

 

2.4          The Company has entered into a Placement Agent Agreement, dated
September 25, 2009 (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.

 

2.5          The Company covenants and agrees to use its best efforts to keep
the Registration Statement effective until the earlier of (x) such time as all
of the Shares and Warrant Shares issued or issuable can be sold by the Investor
or its affiliates immediately without compliance with the registration
requirements of the Act pursuant to Rule 144 under the Act and (y) the date all
of the Shares and Warrant Shares issued or issuable shall have been sold by the
Investor and its affiliates.

 

3.                                     Closings and Delivery of the Units and
Funds.

 

3.1          Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing, (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of Shares set forth on the Signature Page 

 

6

--------------------------------------------------------------------------------


 

registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor, (b) the Company shall cause to be delivered to the Investor a
Warrant to purchase a number of whole Warrant Shares determined by multiplying
the number of Shares (and Units) set forth on the Signature Page by the Warrant
Ratio, and rounding down to the nearest whole number and (c) the aggregate
purchase price for the Units being purchased by the Investor will be delivered
by or on behalf of the Investor to the Company.

 

3.2          Conditions to the Obligations of the Parties.

 

(a)           Conditions to the Company’s Obligations.  The Company’s obligation
to issue and sell the Units to the Investor shall be subject to: (i) the receipt
by the Company of the purchase price for the Units being purchased hereunder as
set forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

 

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Units will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to the closing in the Placement Agreement have not been satisfied.  The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the Units that they have agreed to purchase from
the Company.  The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agent
Agreement may be terminated for any other reason permitted by such Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 14 below.

 

3.3          Delivery of Funds.

 

(a)           DWAC Delivery.  If the Investor elects to settle the Units
purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Units being purchased by the Investor to the following account designated by the
Company and the Placement Agent pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”) dated as of the date hereof, by and among the
Company, the Placement Agent and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):

 

JPMorgan Chase Bank, N.A.

ABA # 021000021

Account Name:                                                 
Account Number:                                            

 

7

--------------------------------------------------------------------------------


 

Attention: Audrey Cohen

Tel: (212) 623-5078

 

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of the Placement Agent, of the conditions set forth in
Section 3.2(b) hereof.  The Placement Agent shall have no rights in or to any of
the escrowed funds, unless the Placement Agent and the Escrow Agent are notified
in writing by the Company in connection with the Closing that a portion of the
escrowed funds shall be applied to the Placement Fee.  The Company agrees to
indemnify and hold the Escrow Agent harmless from and against any and all
losses, costs, damages, expenses and claims (including, without limitation,
court costs and reasonable attorneys fees) (“Losses”) arising under this
Section 3.3 or otherwise with respect to the funds held in escrow pursuant
hereto or arising under the Escrow Agreement, unless it is finally, judicially
determined that such Losses resulted directly from the willful misconduct or
gross negligence of the Escrow Agent.  Anything in this Agreement to the
contrary notwithstanding, in no event shall the Escrow Agent be liable for any
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at Needham to be credited with the Shares
being purchased by the Investor have a minimum balance equal to the aggregate
purchase price for the Units being purchased by the Investor.

 

3.4          Delivery of Shares.

 

(a)           DWAC Delivery.  If the Investor elects to settle the Shares
purchased by such Investor through DTC’s DWAC delivery system, no later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a DWAC
instructing American Stock Transfer & Trust Company, the Company’s Transfer
Agent, to credit such account or accounts with the Shares.  Such DWAC
instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be provided to the Investor by the Placement Agent. 
Simultaneously with the delivery to the Company by the Escrow Agent of the funds
held in escrow pursuant to Section 3.3 above, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

 

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify the Placement Agent of the account or accounts at the Placement Agent to
be credited with the Shares being purchased by such

 

8

--------------------------------------------------------------------------------


 

Investor.  On the Closing Date, the Company shall deliver the Shares to the
Investor through DTC directly to the account(s) at the Placement Agent
identified by Investor and simultaneously therewith payment shall be made by the
Placement Agent by wire transfer to the Company.

 

4.                                     Representations, Warranties and Covenants
of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:

 

4.1          The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in Units
presenting an investment decision like that involved in the purchase of the
Units, including investments in securities issued by the Company and investments
in comparable companies, (b) has answered all questions on the Signature
Page and the Investor Questionnaire and the answers thereto are true and correct
as of the date hereof and will be true and correct as of the Closing Date and
(c) in connection with its decision to purchase the number of Units set forth on
the Signature Page, has received and is relying only upon the Disclosure Package
and the documents incorporated by reference therein and the Offering
Information.

 

4.2          (a) No action has been or will be taken in any jurisdiction outside
the United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Units, except as set forth or incorporated by reference in the Issuer Free
Writing Prospectus (if any), the Base Prospectus or the Prospectus Supplement.

 

4.3          (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law,
rule or regulation (including any federal or state securities law, rule or
regulation).

 

4.5          The Investor understands that nothing in this Agreement, the
Prospectus the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Units constitutes legal, tax or investment advice.  The Investor has
consulted such legal, tax and investment advisors and made such investigation

 

9

--------------------------------------------------------------------------------


 

as it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Units.

 

4.6          Since the date on which the Placement Agent first contacted the
Investor about the Offering, it has not disclosed any information regarding the
Offering to any third parties (other than its legal, accounting and other
advisors that are subject to a legal obligation of confidentiality) and has not
engaged in any transactions involving the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).  The
Investor covenants that it will not engage in any transactions in the securities
of the Company (including Short Sales) or disclose any information about the
Offering (other than to its legal, accounting and other advisors that are
subject to a legal obligation of confidentiality) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.  The
Investor agrees that it will not use any of the Units acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws, including without limitation
rules and regulations of the Commission and compliance and disclosure
interpretations published by the Commission staff from time to time.  For
purposes hereof, “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act,
whether or not against the box, and all types of direct and indirect stock
pledges, forward sales contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

 

5.                                     Survival of Representations, Warranties
and Agreements; Third Party Beneficiary.  Notwithstanding any investigation made
by any party to this Agreement or by the Placement Agent, all covenants,
agreements, representations and warranties made by the Company and the Investor
herein will survive the execution of this Agreement, the delivery to the
Investor of the Units being purchased and the payment therefor.  The Placement
Agent shall be a third party beneficiary with respect to the representations,
warranties and agreements of the Investor in Section 4 hereof.

 

6.                                     Notices.  All notices, requests, consents
and other communications hereunder will be in writing, will be mailed (a) if
within the domestic United States by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile or (b) if delivered from outside the United States, by
International Federal Express or facsimile, and (c) will be deemed given (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed, (ii) if delivered by nationally recognized overnight
carrier, one business day after so mailed, (iii) if delivered by International
Federal Express, two business days after so mailed and (iv) if delivered by
facsimile, upon electric confirmation of receipt and will be delivered and
addressed as follows:

 

(a)                                                                                
if to the Company, to:

 

Celsion Corporation

10220-L Old Columbia Road

Columbia, Maryland 21046

Attention:  Michael H. Tardugno

 

10

--------------------------------------------------------------------------------


 

Facsimile:  (410) 290-5319

 

with copies (which shall not constitute notice) to:

 

Seyfarth Shaw LLP

620 Eighth Avenue

New York, New York 10018

Attention:  Blake Hornick, Esq.

Facsimile:  (212) 218-5526

 

(b)                                             if to the Investor, at its
address on the Signature Page hereto, or at such other address or addresses as
may have been furnished to the Company in writing.

 

7.                                     Changes.  This Agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Company and the Investor.

 

8.                                     Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and will not be deemed to be part of this Agreement.

 

9.                                     Severability.  In case any provision
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby.

 

10.                              Governing Law.  This Agreement will be governed
by, and construed in accordance with, the internal laws of the State of New
York, without giving effect to the principles of conflicts of law that would
require the application of the laws of any other jurisdiction.

 

11.                              Counterparts.  This Agreement may be executed
in two or more counterparts, each of which will constitute an original, but all
of which, when taken together, will constitute but one instrument, and will
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.  The Company and the Investor
acknowledge and agree that the Company shall deliver its counterpart to the
Investor along with the Prospectus Supplement (or the filing by the Company of
an electronic version thereof with the Commission).

 

12.                              Confirmation of Sale.  The Investor
acknowledges and agrees that such Investor’s receipt of the Company’s signed
counterpart to this Agreement, together with the Prospectus Supplement (or the
filing by the Company of an electronic version thereof with the Commission),
shall constitute written confirmation of the Company’s sale of Units to such
Investor.

 

13.                              Press Release.  The Company and the Investor
agree that the Company shall prior to the opening of the financial markets in
New York City on the business day immediately after the date hereof (a) issue a
press release announcing the Offering and disclosing all material information
regarding the Offering and (b) file a current report on Form 8-K with the
Securities

 

11

--------------------------------------------------------------------------------


 

and Exchange Commission including, but not limited to, a form of this Agreement
as an exhibit thereto.

 

14.                              Termination.  In the event that the Placement
Agreement is terminated by the Placement Agent pursuant to the terms thereof,
this Agreement shall terminate without any further action on the part of the
parties hereto.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CELSION CORPORATION

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.

 

The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:

 

 

 

 

 

 

 

2.

 

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

 

 

 

 

 

3.

 

The mailing address of the registered holder listed in response to item 1 above:

 

 

 

 

 

 

 

4.

 

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

 

 

 

 

 

 

5.

 

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

 

 

 

 

 

 

6.

 

DTC Participant Number:

 

 

 

 

 

 

 

7.

 

Name of Account at DTC Participant being credited with the Shares:

 

 

 

 

 

 

 

8.

 

Account Number at DTC Participant being credited with the Shares:

 

 

 

--------------------------------------------------------------------------------